UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-173702 Excel Corporation (Exact name of registrant as specified in its charter) Delaware 27-3955524 (State or other jurisdiction of (I.R.S. Employer) incorporation or organization) Identification No.) 595 Fifth Avenue, Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) 212-377-0100 (Registrant’s telephone number, including area code) 1384 Broadway, 17th Floor, New York, NY 10018 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, accelerated filer, non-accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox The number of shares common stock, $.0001 par value, outstanding as of November 21, 2012 was 31,573,745. Excel Corporation QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet as of September 30, 2012 (unaudited) and December 31, 2011 F-3 Consolidated Statements of Operations for the three and nine months ending September 30, 2012 and 2011 (unaudited) and from inception on November 13, 2010 through September 30, 2012 (unaudited) F-4 Consolidated Statement of Stockholders Equity for the nine months ended September 30, 2012 (unaudited) F-5 Consolidated Statements of Cash Flows for the nine-month period ended September 30, 2012 and 2011 (unaudited) and from inception on November 13, 2010 through September 30, 2012 (unaudited) F-6 Notes to Unaudited Consolidated Financial Statements F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risks 3 Item 4. Controls and Procedures 3 PART II - OTHER INFORMATION Item 5. Other Information 3 Item 6. Exhibits 4 Signatures 5 Exhibit Index 6 Special Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q contains “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. For this purpose any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the foregoing, the words “believes,” “anticipates,” “plans,” “expects” and similar expressions are intended to identify forward-looking statements. These statements involve unknown risks, uncertainties and other factors, which may cause our actual results to differ materially from those implied by the forward looking statements. Among the important factors that could cause actual results to differ materially from those indicated by such forward-looking statements include those risks identified in “Item 1A-Risk Factors” In Our Annual Report on Form 10Kin the year ended December 31, 2011 as filed with the sec on April 11, 2012 and other reports filed with the Securities and Exchange Commission. Such forward-looking statements represent management’s current expectations and are inherently uncertain. Readers are cautioned that actual results may differ from management’s expectations. 1 Excel Corporation and Subsidiary (A Development Stage Company) September 30, 2012 F-1 Explanatory Note: Excel Corporation (the “Company”) is filing this Quarterly Report on Form 10-Q (the “Form 10-Q”) pursuant to Securities and Exchange Commission Release No. 68224 dated November 14, 2012. The Company was unable to complete the Form 10-Q filing for the period ended September 30, 2012 due to the effects of Hurricane Sandy without unreasonable effort or expense. The Company’s personnel responsible for preparing its financial information, who are located in New York City, were unable to do so because of their inability to enter their offices and access electronic files for approximately 7 days. As a result of the impact of Hurricane Sandy, the Company and its personnel required additional time to complete its review of the financial statements for the quarterly period ended September 30, 2012 to be incorporated in the Form 10-Q. F-2 Part 1. Financial Information Item 1.Financial Statements Excel Corporation ( A Development Stage Company) Consolidated Balance Sheet ASSETS September 30, December 31, (Unaudited) CURRENT ASSETS Cash and equivilents $ $ Note Receivable - Accrued Interest Receivable - Total Current Assets OTHER ASSETS License Agreements Total assets LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts Payable Accrued Expenses - Note Payable Corporate Taxes Payable STOCKHOLDERS EQUITY Preferred stock, $.0001 par value,10,000,000 shares authorized, none issued and outstanding - - Common stock, $.0001 par value, 200,000,000 shares authorized $31,573,745 and 30,486,000 issued and outstanding at September 30, 2012 and December 31, 2011 respectively. Additional paid-in capital Deficit Accumulated during the development stage ) ) Total Stockholders' Equity Accumulated minority Interest - Total Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to the unaudited consolidated financial statements. F-3 Excel Corporation and Subsidiary (A Development Stage Company) Consolidated Statement of Operations (Unaudited) From Inception November 13, 2010 through September 30, 2012 Three Months Ended Nine Months Ended September 30, September 30, REVENUES Revenues $
